Case 19-61608-grs       Doc 204     Filed 02/11/20 Entered 02/11/20 14:46:19          Desc Main
                                    Document     Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF KENTUCKY
                                 LONDON DIVISION

____________________________________
                                              )
In re:                                        )       Chapter 11
                                              )
Americore Holdings, LLC, et al.,              )       Case No. 19-61608-grs
                                              )
         Debtors.                             )       Jointly Administered
                                              )
                                              )       Honorable Gregory R. Schaaf
____________________________________

APPELLANT’S DESIGNATION OF THE ITEMS TO BE INCLUDED IN THE RECORD
     ON APPEAL AND STATEMENT OF THE ISSUES TO BE PRESENTED

         The Appellant, the Commonwealth of Pennsylvania, respectfully files this Designation of

the Items to be Included in the Record on Appeal and Statement of the Issues to be Presented

pursuant to Federal Rule of Bankruptcy Procedure 8009:

I.       DESIGNATION OF THE ITEMS TO BE INCLUDED IN THE RECORD ON APPEAL

         In accordance with Rule 8009(a)(1) and (a)(4), the record on appeal must include:

         (1)    The docket entries kept by the bankruptcy clerk;

         (2)    January 14, 2020; ECF No. 84: Emergency Motion of the Commonwealth of

Pennsylvania for Determination that the Automatic Stay Does Not Apply or, in the Alternative,

for Relief from the Automatic Stay;

         (3)    January 14, 2020; ECF Nos. 84-1, 84-2, 84-3, 84-4, 84-5, 84-6, 84-7, 84-8, 84-9,

84-10, 84-11: All Exhibits attached to the Emergency Motion of the Commonwealth of

Pennsylvania for Determination that the Automatic Stay Does Not Apply or, in the Alternative,

for Relief from the Automatic Stay;




                                                  1
Case 19-61608-grs       Doc 204     Filed 02/11/20 Entered 02/11/20 14:46:19             Desc Main
                                    Document     Page 2 of 3


        (4)     January 14, 2020; ECF No. 84-12: Proposed Order granting the Emergency

Motion of the Commonwealth of Pennsylvania for Determination that the Automatic Stay Does

Not Apply or, in the Alternative, for Relief from the Automatic Stay;

        (5)     January 14, 2020; ECF No. 85: Emergency Motion of the Commonwealth of

Pennsylvania as Parens Patriae for Entry of an Order Under 11 U.S.C. §§ 105 and 507 Directing

Debtors to Pay Pre-Petition Wages and Related Items of Ellwood Employees;

        (6)     January 14, 2020; ECF No. 85-1: Proposed Order granting the Emergency Motion

of the Commonwealth of Pennsylvania as Parens Patriae for Entry of an Order Under 11 U.S.C.

§§ 105 and 507 Directing Debtors to Pay Pre-Petition Wages and Related Items of Ellwood

Employees;

        (7)     January 21, 2020; ECF No. 132: Order Overruling the Emergency Motion of the

Commonwealth of Pennsylvania as Parens Patriae for Entry of an Order Under 11 U.S.C. §§

105 and 507 Directing Debtors to Pay Pre-Petition Wages and Related Items of Ellwood

Employees;

        (8)     January 24, 2020; ECF No. 143: The judgment, order, or decree being appealed;

        (9)     January 24, 2020, and February 3, 2020; ECF Nos. 143 & 162: Any opinion,

findings of fact, and conclusions of law relating to the issues on appeal, including transcripts of

all oral rulings;

        (10)    February 3, 2020; ECF No. 161: The notice of appeal;

        (11)    February 3, 2020; ECF No. 162: Transcript regarding Hearing Held 1/17/2020;

and

        (12)    February 4, 2020; ECF No. 163: Notice of Electronic Filing, Official Order

regarding Designation of the Record on Appeal and Statement of the Issues to be Presented.



                                                  2
Case 19-61608-grs       Doc 204    Filed 02/11/20 Entered 02/11/20 14:46:19             Desc Main
                                   Document     Page 3 of 3


II.    STATEMENT OF THE ISSUES TO BE PRESENTED

       In accordance with Rule 8009(a)(1), the following issues are presented in this appeal:

         (1)     Did the Bankruptcy Court err in determining that the Commonwealth’s
enforcement action did not fall within the purview of its “police and regulatory power” because
of its failure to present “evidence” of “immediate harm” to its citizens, even though federal
courts throughout the United States have declared that such a power may be lawfully exercised
even when no harm to a State’s citizens is imminent?

         (2)    Did the Bankruptcy Court err in determining that the Commonwealth’s
enforcement action, which was commenced by the Attorney General under the Commonwealth
Attorneys Act [71 P.S. §§ 732-101 et seq.] in accordance with his parens patriae powers,
constituted a “request to adjudicate the private rights of [its] citizens,” even though the action
was clearly commenced for the undeniably “public” purposes of reopening a licensed medical
facility, ensuring the availability of medical services to the residents of Lawrence County, and
preventing the unlawful diversion of charitable assets to private parties?

       (3)     Did the Bankruptcy Court commit reversible error in basing its decision denying
the Commonwealth’s alternative motion for relief from the automatic stay on the application of
an erroneous legal standard?


                                                      Respectfully submitted,

                                                      JOSH SHAPIRO
                                                      ATTORNEY GENERAL

DATE: February 11, 2020                       BY:     /s/ Jason L. Swartley
                                                      Jason L. Swartley
                                                      Chief Deputy Attorney General
                                                      PA Attorney No. 78213
                                                      Pennsylvania Office of Attorney General
                                                      15th Floor, Strawberry Square
                                                      Harrisburg, PA 17120
                                                      Tel: (717) 705-7326
                                                      Fax: (717) 772-4526
                                                      Email: jswartley@attorneygeneral.gov




                                                 3
